DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, 13, and 17 amended by Applicant in the reply filed 6/29/2022.  Claim 2 canceled by Applicant in the reply filed 6/29/2022.  Claims 1, 3-19 are pending.
Claims 1, 3-8, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2007/0122333]) and in further view of Nakagawa et al (US 5,260,064) and in further view of Jo et al (US 2011/0266213).
Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakagawa and Jo as applied to Claim 1, and in further view of Zhang et al (US 2007/0148675).
Claim 17 is allowed.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Yang barely overlaps with the range recited by claim 1 and cites Example 1 in which the particle size is 4 to 6 nm in contrast with Comparative Example 1 which has particle size from 10 to 15 nm as evidence of criticality of the range.  First, this argument is unpersuasive since the evidence of criticality is for values of 4 to 6 nm against particle sizes 10 nm to 15 nm and not to the values suggested by Yang which includes covering values just under 10 nm as admitted by Applicant.
Furthermore, this argument is unpersuasive as being directed to a feature which is not claimed in Claim 1, namely that the particle is from 4 to 6 nm.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the criticality of primary particle size from 4 to 6 nm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant further argues that is not proper to assert that Yang discloses silica aggregates comprising siloxane bonds because Nakagawa merely states that porous silica gel is obtained by binding primary particles through siloxane linkages.  This argument is unpersuasive since Yang explicitly discloses a silica gel and not just aggregates.  A silica gel such as the one disclosed by Yang comprises aggregates of silica primary particles linked by siloxane bonds during gelation. 
Applicant further argues that Jo is directed to an ultrafine continuous fibrous ceramic filter and not silica aggregates and does not describe a procedure for incorporating nano-alumina into silica aggregate.  The argument is unpersuasive since a person of ordinary skill in the art would reasonably be able to apply Jo’s teachings which impregnates or coats a suspension of nano-alumina to a fibrous metal oxide porous body to Yang’s silica gel which is also a metal oxide porous body using no more than ordinary creativity.
	Applicant further argues that combining Yang with the aluminum oxide feature would cause a decrease of metal ion binding efficiency since there would be (1) a decrease in the introduction of ligands and (2) aluminum oxide would inhibit the formation of porous structure.  First, since Jo suggests that the presence of nano-alumina as coating on the porous body having such a pore size structure to efficiently filter ultrafine particles is enhanced, one of ordinary skill in the art would have reasonably motivated to use both the ligands and a nano-alumina coating.  Second, Jo expressly suggests that nano-alumina as a coating on a porous body having such a pore size structure enhances the porous body’s ability to efficiently filter ultrafine particles.  The Office therefore maintains that Jo does not disclose or suggest that coating with nano-alumina has a deleterious effect on ultrafine particle filtration by inhibiting the pore size structure.

	Applicant further argues against the combination of Nakagawa with Jo since Nakagawa does not disclose concerning metal ion binding.  The argument is unpersuasive since Nakagawa is merely cited as evidence that silica gel comprises primary particles of silica which are linked by siloxane bonds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2007/0122333]) and in further view of Nakagawa et al (US 5,260,064) and in further view of Jo et al (US 2011/0266213).
	Yang discloses adsorption material comprising chemically modified high porosity silica gel adsorbent (See [0028]).  Yang further discloses the adsorption material configured to adsorb metal ions including cadmium, copper, and silver (see [0027]).  Yang further discloses that the absorbent is an aggregate of tightly packed particles of approximately 10 nm (see [0045] and [0062]).
	Yang does not explicitly disclose that the primary particles are in a range of 1 nm or more and less than 10 nm.  Yang also does not specifically disclose that the primary particles are bonded by siloxane bonds.  Yang also does not explicitly disclose aluminum oxide on the surface.
	Regarding the primary particle size, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the primary particles are any optimum or workable range overlapping with about 10 nm including particles slightly less than 10 nm and expect to produce an absorption material suitable for Yang’s ion separation.
	Regarding the siloxane bonds, Nakagawa discloses that porous silica gel comprises aggregates of fine silica particles of particle size from 5 nm to 0.1 µm siloxane linkage three-dimensionally (See Col 6, Ln 18-22).  Therefore, one of ordinary skill in the art would reasonably expect that since Yang discloses primary silica particles formed into aggregates to comprise siloxane bonds that are formed between the primary particles.
	Regarding silica aggregates containing aluminum oxide on at least a portion of a surface thereof, Jo discloses a ceramic filter comprising a filtering layer of a fibrous porous body which comprises ultrafine fibers of metal oxide and powdery nano-alumina coated thereon (see [0027]).  Jo further discloses where the metal oxide fibers comprise silica (see 0042]).  Jo further discloses that in order for the fibrous porous body to efficiently filter virus, metal ions, organic materials and inorganic particles the fibers are mixed, impregnated, or coated nano-alumina ([0046]). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the surface modified silica as disclosed by Yang and Nakagawa where the silica gel comprises a coating of nano-alumina on at least a portion of a surface thereof as disclosed by Jo to enhance the efficiency of filtering virus, metal ions, organic materials and inorganic particles.
	Regarding Claim 3, Jo discloses the porous body includes 1 to 90 wt% of nano-alumina (See [0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the surface modified silica as disclosed by Yang and Nakagawa where the surface comprises a mixture of silica and alumina in any workable or optimum range overlapping with Joe including the claimed range to produce an adsorbent that is efficient.
	Regarding Claim 4, Nakagawa discloses porous silica gel with a particle size in the range of 1 to 100 µm (see Col 6, LN 21).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the particle size is in any workable or optimum range overlapping with 1 to 100 µm since Nakagawa suggests that it produces a porous silica gel.
	Regarding Claim 5, Nakagawa discloses porous silica gel where the primary particles have diameter in the range of 5 nm to 0.1 µm (see Col 6, LN 18). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the primary particle size is in any workable or optimum range overlapping with 5 to 0.1 µm since Nakagawa suggests that it produces a porous silica gel.
	Regarding Claim 6, Yang discloses the absorbent functionalized with an amine (see [0090]).
Regarding Claim 7, Yang discloses the absorbent used for absorption of metal ions (See [0027]).
	Regarding Claim 8, Yang discloses where the metal ion is cadmium, copper, or silver (see [0027]).
	Regarding Claim 13, Yang discloses adsorption material comprising chemically modified high porosity silica gel adsorbent (See [0028]).  Yang further discloses the adsorption material configured to adsorb metal ions including cadmium, copper, and silver (see [0027]).  Yang further discloses that the absorbent is an aggregate of tightly packed particles of approximately 10 nm (see [0045] and [0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the primary particles are any optimum or workable range overlapping with about 10 nm including particles slightly less than 10 nm and expect to produce an absorption material suitable for Yang’s ion separation.
	Regarding Claim 14, Yang discloses the silica gel packed into a column (See Claim 11).
	Regarding Claim 15, it is well known to persons of ordinary skill in the art to provide for a liquid feeding unit arranged to feed a liquid containing metal ions into an adsorption column to control the flow rate and automatically feed liquid without having to manually pour.
	Regarding Claim 16, Yang further discloses a method comprising brining a liquid containing a metal ion into contact with the absorbent (see [0056-0058]). 
Regarding Claim 18, Yang further discloses a method for recovering metal from a liquid comprising brining liquid into contact with an adsorption material comprising chemically modified high porosity silica gel adsorbent (See [0028] and [0091]).  Yang further discloses the adsorption material configured to adsorb metal ions including cadmium, copper, and silver (see [0027]).  Yang further discloses that the absorbent is an aggregate of tightly packed particles of approximately 10 nm (see [0045] and [0062]).  Yang further discloses removing the metal ions from the adsorbent (see [0091]).
	
Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakagawa and Jo as applied to Claim 1, and in further view of Zhang et al (US 2007/0148675).
As applied to Claim 1, Yang, Nakagawa, and Jo discloses a silica aggregate comprising primary particles with average particle diameter from 1 to 10 nm and the primary particles bonded by siloxane bonds, the silica aggregate containing aluminum oxide on at least a portion of the surface.
	Regarding Claim 9, Zhang discloses a structure for selective adsorption of DNA intercalators comprising a DNA molecule (see [0026]) where the DNA is in a porous carrier particle formed of an oxide which preferably comprises silica (See [0037]).  Zhang discloses the structure which is used to remove dioxins from polluted soils, leachate from garbage, groundwater, and washing effluent from garbage incinerators (See [0001]).  Yang also discloses an adsorbent which can be applied to water purification and comprises a porous silica structure (see [0003]).  Yang also suggests incorporation of other functional groups (see [0088]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent silica aggregates as disclosed by Yang, Nakagawa, and Jo where the silica further comprises DNA immobilized on the silica as disclosed by Zhang to increase the function of purifying waste water to dioxins.
	Regarding Claim 10, Zhang discloses the structure comprising where the amount of DNA is in an amount of 0.5 to 5 parts by mass with respect to 100 parts of the oxide (see [0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the absorbent as disclosed by Yang, Nakagawa, Jo and Zhang where the DNA content is in any workable or optimum range overlapping with Zhang including the claimed range since Zhang suggests that this range is suitable for removing DNA intercalates.
	Regarding Claim 11, Zhang discloses the structure where the DNA has an average molecular weight of 20,000 to 50,000,000 (See [0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the absorbent as disclosed by Yang, Nakagawa, Jo and Zhang where the DNA has an average molecular weight in any workable or optimum range overlapping with Zhang including the claimed range since Zhang suggests that this range is suitable for removing DNA intercalates.
	Regarding Claim 12, Zhang discloses the structure where the content of double stranded DNA is 3% by mass or more of the whole DNA (See [0048]) (i.e. where the single stranded DNA is present in an amount of 97% or less). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the absorbent as disclosed by Yang, Nakagawa, Jo and Zhang where the single DNA content is in any workable or optimum range overlapping with Zhang including the claimed range since Zhang suggests that this range is suitable for removing DNA intercalates.
	Regarding Claim 19, Zhang discloses a method for washing effluent from a garbage incinerator (i.e. incinerator fly ash) comprising contacting with the DNA structure (see [0045]).  Yang also discloses an adsorbent for the adsorption of heavy metals (See [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method where the adsorbent as disclosed by Yang, Nakagawa, Jo and Zhang is contacted with the fly ash from an incinerator since it is able to absorb dioxins from incinerator effluent and because the porous silica is able to absorb heavy metals.

Allowable Subject Matter
Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art namely Enomoto et al (US 2010/0247914), cited previously, and Yang et al (US 2007/0122333) do not disclose a method for preparing a silica aggregate comprising preparing a dispersion of primary silica particles having an average particle size of 1 nm or more and less than 10 nm; removing a dispersion medium from the dispersion; and crosslinking the primary silica particles to each other; wherein the silica aggregate contains aluminum oxide on at least a portion of a surface thereof.
Enomoto discloses a method for preparing a silica aggregate comprising forming a dispersion, spray-drying (i.e. removing a dispersion medium); and crosslinking but does not disclose wherein the silica aggregate contains aluminum oxide on at least a portion of a surface thereof.
Yang discloses a method comprising forming a silica sol and gelation to form silica gel (i.e. crosslinking primary silica particles in the dispersion).  Yang therefore does not disclose a method comprising removing a dispersion medium and crosslinking.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamasaki et al (US 4,910,084) discloses that silica gel comprises three dimensional secondary particles formed through siloxane bond of primary particles of several millimicrons (i.e. several nm) to several ten millimicrons obtained by gelation of silica sol which changing gelation conditions (see Col 5, Ln 28-32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        10/16/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        10/25/2022